Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
2.	Claims 1-2, 5, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over submitted prior art Kim (KR 10-2013-0058939) in view of Yu (KR-10-2016-0102690) and Iijima et al. (US Patent 5,909,663) and further in view of Nordqvist et al. (2002/0191799).
	As to claim 1, Kim teaches a method of determining a highlight section of a sound source comprising: obtaining, by a processor, a sound source and classification information of the sound source (Figs. 1&3 – the highlight section selecting unit in the music highlight section extracting apparatus; p. 5, 4th paragraph; p. 2 under Tech Solution); determining, by the processor, the highlight section of the sound source based on frame partition part the average energy signal calculating (p. 5, 5th-8th paragraph). Kim does not explicitly discuss the classification information is in a form of a vector indicating a probability of corresponding to each classification; based on weight information of a feature value node of each section; learning, by the processor, a neural network by using the sound source and the classification information, the neural network comprising an input layer including a node corresponding to a feature value of each of a plurality of sections obtained by splitting the sound source according to a time 
	Yu teaches learning, by the processor, a neural network comprising an input layer including a node corresponding to a feature value of each of a plurality of sections obtained by the value at the previous time interval until the next time interval; nodes included in the input layer and hidden layer is the connection weight connected through the connection line (abstract; under Tech Solution; p. 3 - 2nd paragraph from the bottom), an output layer including a node corresponding to the classification information, a hidden layer defined between the input layer and the output layer (p. 3 – last 2 paragraphs; p. 4 – 3rd paragraph), a first function between the input layer and the hidden layer, and a second function between the hidden layer and the output layer, wherein the first function for calculating a weighted of the feature value of each section (p. 3 - 2nd paragraph from the bottom – the input in which the input layer performs learning is received and it delivers to the hidden layer; and the output of the neural network produced based on the signal which the output layer receives from the nodes of the hidden layer and nodes included in the input layer and hidden layer kinds is the connection weight connection through the connection line and the kinds can be the connection weight connected to the hidden layer and output layer; p. 5 - 4th and 6th paragraphs).

	Nordqvist teaches the classification information is in a form of a vector indicating a probability of corresponding to each classification ([0013, 0026, 0047, 0056, and 0082]).
	It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Yu into the teachings of Kim for the purpose of receiving data and neural network for cultivating among multiple nodes and applying the efficient pattern recognition method which human carries to the actual computer actively proceeds as resolving the problem of classifying the input pattern into the specific group the property has the research about the artificial neural network; and incorporating the teachings of Iijima into the teachings of Kim and Yu for the purpose of reducing the strange feeling in the playback sound caused by generation of pitch components having the encoding units as the periods and incorporate the teachings of Nordqvist into the teachings of Kim, Yu, and Iijima for the purpose of indicating a probability of the predetermined sound source being active in the current listening environment.
As to claim 2, Yu teaches the method of claim 1 wherein the hidden layer comprises a node corresponding to an integrated feature value of the sound source obtained from the feature value of each section, according to the first function (p. 3 – 2nd paragraph from the bottom; p. 4 – 1st, 2nd and 4th paragraphs from the bottom; p. 6 – 6th paragraph).
st paragraph; p. 2 – last paragraph through p. 3) and Yu teaches the weight information of the feature value node of each section (under Description of Embodiments last 3 paragraphs of page 3 through 1st paragraph of p. 5).
Claim 8 rejected for the same reasons discussed above with respect to claim 1. Furthermore, Yu teaches a computer readable recording medium storing a computer program when executed by a computer performing the method of claim 1 (p. 13 – last paragraph through p. 14, line 15).
Claim 9 rejected for the same reasons discussed above with respect to claim 1.  Furthermore, Yu teaches a processor includes a plurality of functional units (p. 13 – 2nd paragraph from the bottom); a neural network processor (Figs. 2-3, 6 and related texts); Kim teaches a sound source obtainer and a highlight determiner (Figs. 1 & 3 and related texts).
As to claims 10-11, Kim teaches the method of claim 1 and the apparatus of claim 8 wherein the classification information includes at least one of a genre, a mood, a preferred age group, a theme and an atmosphere of the sound source (p. 6, 3rd paragraph).
Allowable Subject Matter
3.	Claims 3-4, 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 
Response to Arguments
4.	Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that Applicant has amended independent claims 1 and 9; the claimed method is directed to a method of determining a highlighted section of a sound source having several sections where classification information such as a genre, a mood, a preferred age group, a theme and atmosphere of the sound source. Examiner respectfully submits that this is not recited in the independent claims 1 and 9. Applicant further argues that Kim, Yu, and Iijima do not teach the newly amended limitation the classification information is in a form of a vector indicating a probability of corresponding to each classification. Please refer to the above rejections. Newly cited prior art Nordqvist teaches the newly recited limitation(s).

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652